Citation Nr: 0523150	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
cardiomyopathy with congestive heart failure and denied an 
increased rating for her service connected asthma.  In a May 
1999 letter, the veteran withdrew her appeal for an increased 
evaluation for her asthma.  

Also on appeal was an April 1998 determination by the Fee 
Basis Office (FBO) of the Department of Veterans Affairs 
Medical Center (VAMC) in Albany, New York, which determined 
that the veteran was not entitled to payment or reimbursement 
for the cost of private medical expenses incurred from 
December 8, 1998 to December 10, 1998 at A.O. Fox Memorial 
Hospital.  While the records of this appeal in the claims 
file are incomplete, the Board noting that these are usually 
maintained separately on file at the VAMC, it appears that 
this appeal has been granted to the appellant's satisfaction.  
In a November 2001 letter, the veteran wrote that following a 
hearing at the VAMC in Albany, "VA agreed to pay all of the 
charges for my hospitalization."  As such, this appeal is 
considered satisfied in full and no longer in appellate 
status.

Finally, the Board notes that during the pendency of this 
appeal, the appellant's claim was transferred from the RO in 
New York to the RO in Seattle, Washington, pursuant to the 
appellant's change of address.


FINDINGS OF FACT

1.  The veteran is diagnosed with cardiomyopathy with 
congestive heart failure.

2.  Service medical records show enlarged heart on chest X-
ray examination.

3.  The medical evidence is evenly balanced as to whether the 
veteran's current cardiomyopathy with congestive heart 
failure was initially manifest in service.


CONCLUSION OF LAW

Cardiomyopathy with congestive heart failure was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is diagnosed with cardiomyopathy which she claims 
was first shown during service.  This claim was denied by the 
RO because a diagnosis of cardiomyopathy was not shown in 
service nor for many years thereafter.  Service medical 
records include a July 1977 chest X-ray examination showing 
the heart as "slightly enlarged."

A September 1994 EKG (electrocardiogram) record shows that 
the veteran's brother had recently collapsed and that he had 
been diagnosed with cardiomyopathy.  The EKG showed that the 
veteran had possible cardiomyopathy.  An October 1994 chest 
X-ray examination report notes comparison with a previous 
examination from November 1991.  The impression was of 
increasing left ventricular cardiomegaly since November 1991, 
but no definite acute process.  A December 1994 
echocardiogram noted an enlarged left atrium, and the 
examiner commented that in view of the veteran's brother 
having cardiomyopathy, this could represent familiar 
myopathy.

After filing her claim for service connection for 
cardiomyopathy with congestive heart failure, the veteran was 
provided a VA heart examination in October 1997.  The 
examiner noted a diagnosis of dilated cardiomyopathy, 
congestive heart failure, but no etiology of this diagnosis 
was given.  In December 1997, the veteran was hospitalized, 
primarily for exacerbation of her service connected asthma.  
Idiopathic cardiomyopathy was noted as a diagnosis.

A May 2003 letter from Dr. K. Lehmann, a VA physician, notes 
that he had been following the veteran at the VA Cardiology 
Clinic and at her request, was writing to provide an opinion 
as to the timing and the onset of her cardiomyopathy.  Based 
on his review of the X-ray reports provided, he felt that the 
findings shown on the 1977 X-ray examination and later more 
than likely represent the beginning stages of the veteran's 
cardiomyopathy.  He added that the timing of the disease was 
highly variable, and he was not able to provide any 
information on the average length of time it takes for the 
disease to become clinically manifest.  Dr. Lehmann then 
provided an assessment of the veteran's current disability 
based on her ejection fraction.  

In January 2004, Dr. Lehmann responded to a request for 
clarification of the basis of his opinion by referring to 
three chest X-rays dating in 1977, 1982, and 1983, noting 
that all three independently raise the possibility of an 
enlarged heart; however, these were relatively insensitive 
measures of heart size, and there was no echocardiogram or 
other similar tests done at the time for corroboration.  He 
reiterated that this most likely represented the beginning 
stages of cardiomyopathy and while there was no way to be 
certain, three different X-ray reports over a six year period 
provided reasonably strong evidence in his opinion.  In 
summary, it appeared likely, but by no means certain, that 
the veteran's dilated cardiomyopathy began in or before 1977, 
even though she remained asymptomatic for many years 
thereafter.  

The RO solicited an opinion from Dr. Lehmann, in the form of 
specific questions regarding the veteran's cardiomyopathy.  
First the RO asked, of the various possibilities, which was 
the most likely cause of the cardiomyopathy?  Was it 
congenital, idiopathic/unknown, specific disease (indicate 
date), specific injury (indicate date) or some other cause 
(briefly explain)?  In his April 2004 response, Dr. Lehmann 
responded that the most likely cause of the veteran's 
cardiomyopathy was idiopathic, at least as likely as not 
familial.  The RO also noted that the medical records seemed 
to show stable asymptomatic heart with no clear symptoms and 
borderline appearance on X-ray for many years.  Is there 
reason to rule in or rule out the possibility of the 
existence of the condition prior to 1977?  In response, Dr. 
Lehmann wrote that there was "no medical reason to clearly 
rule in or rule out the possibility of the condition prior to 
1977."

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, it is not entirely clear that the veteran had 
cardiomyopathy during service, although X-ray examination 
showed some cardiac enlargement.  The RO denied the claim, 
noting that there was a long period between the inservice 
notations of cardiac enlargement and initial diagnosis of 
cardiomyopathy in the 1990s, with intervening medical records 
failing to show cardiac abnormality.  The medical evidence on 
this question consists entirely of the opinions of Dr. 
Lehmann, a VA physician who has treated the veteran, and who 
had provided medical opinions following a review of the 
records.  His initial assessment was that the chest X-rays 
inservice, although insensitive measures of heart size, most 
likely represented the beginning stages of cardiomyopathy and 
it was likely that the veteran's cardiomyopathy began in or 
before 1977, even though the veteran remained asymptomatic 
for many years thereafter.  Dr. Lehmann subsequently 
identified the veteran's cardiomyopathy as idiopathic, or of 
unknown origin, and at least as likely as not familial or 
running in her family.  Dr. Lehmann was unable to rule out 
the possibility of the condition prior to 1977.

Dr. Lehmann's opinion is the only medical evidence on the 
question of the onset of the veteran's cardiomyopathy.  
Although he is unable to state with certainty that the 
veteran's cardiomyopathy initially manifest in service, he is 
able to state that the condition began in or before 1977, and 
is unable to rule in or out the possibility that the 
condition existed prior to this time.  In view of the 
foregoing, the Board finds that the evidence is at least 
evenly balanced as to whether the veteran's cardiomyopathy 
was initially manifest during service, and with application 
of benefit of the doubt provisions on the veteran's behalf, 
the evidence supports the award of service connection for 
cardiomyopathy with congestive heart failure.  See 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for cardiomyopathy with congestive heart 
failure is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

